DETAILED ACTION
Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 8-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0235514 to Tateo et al., (hereinafter “Tateo”).
Tateo discloses polyolefin-based resin foamed sheets comprising a polyolefin-based resin obtained by stretching a foamed sheet in at least  one direction of the MD direction and the TD direction.  See the entire document.  The thickness of the  foamed sheet is 0.5 mm or below as per some of the illustrative examples, and [0079] disclosing the suitable range of thickness overlapping with the claimed thickness.

The polyolefin-based resin foamed sheets are crosslinked, and exhibit  a degree of cross linking that fully corresponds to the claimed degree of crosslinking.  See illustrative examples, [0030].
The underlying polyolefin resin used for production of the disclosed polyolefin-based resin foamed sheets in all of the illustrative examples is a polyethylene-based resin.
The Tateo reference further discloses other suitable polyolefins, such as low density polyethylene, intermediate density polyethylene, and high density polyethylene, some of which inherently include polyethylenes of the claimed density.
The reference further expressly discloses adhesive sheets comprising the foamed sheet of its invention.  See[0079-81].

The reference discloses TWO different ways of stretching the foamed crosslinked sheet – 1.- when the sheet is in the molten state, or 2.- when the foamed sheet is in the softened state.  See, [0056], [0064]. The softened sheet is defined by the reference as the softened sheet of the foam sheet refers to a state where the foam sheet is heated to a temperature so that a temperature T (oC) of both sides thereof satisfies the following equation.  A softening point (oC.) of the polyolefin-based resin refers to a vicat softening point measured based on ASTM D1525.” “ [0067] Softening point of polyolefin-based resin -10o  ≤ T≤ softening point of polyolefin-based resin+10o  C.”
The majority of the low density polyolefin polymers exhibit vicat softening point that is at least 10o  C below its melting point.  Thus, the stretching step of the foamed sheet in the softened state inherently takes 
Thus, choosing a production method that uses stretching of cold foamed sheets at the temperature below melting temperature of the foamed sheet from a genus of only two production methods is clearly envisages from the two methods disclosed by Tateo.
	Tateo does not expressly address the properties of the foamed sheets such as tensile strength at 100% elongation, the ratio of a tensile breakage strength and the tensile strength at 100% elongation in at least one direction of the MD direction and the TD direction of the or the  25% compression hardness.
	However, as evident from the instant application polyethylene foams foamed and crosslinked by the method of Tateo (which is substantially identical to the method disclosed in the instant application) and then stretched at the temperatures at or below  Tm of the foamed sheets inherently exhibit the claimed properties.
As discussed above, Tateo expressly discloses a method for production of polyolefin resin based sheets that includes a step of stretching the foamed sheet at the stretching ratio corresponding to the 
Therefore, the foamed sheets as disclosed by Tateo and obtained by one of the two disclosed processes, namely cold stretching of foamed sheets in a softened state are expected to exhibit all the properties corresponding to the claimed properties as being substantially identical to the foamed sheets disclosed in the instant application and obtained from substantially identical compositions via substantially identical process.
The burden is shifted to the applicants to provide factual evidence to the contrary.
Therefore, the invention as claimed is fully within the purview of the Tateo reference and choosing one of the two disclosed processing methods to obtain foamed sheets with the claimed properties would have been clearly envisaged from the expressed disclosure of the production processes of Tateo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765